Citation Nr: 1224597	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  06-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought.  

In March 2011 the Board remanded the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2011 remand, the Board determined that a VA examination was necessary to obtain an opinion as to whether the Veteran's sleep apnea is etiologically related to service.  

In the report of a VA examination conducted in July 2011, which included sleep study, the examiner diagnosed moderate obstructive sleep apnea.  The examiner noted that review of the claims file revealed there was no service treatment record evidence of sleep studies or evaluation of sleep apnea during service, and that the Veteran's sleep apnea was diagnosed after active military service.  Since this does not actually address the question the Board posed, additional development is necessary.  

As to the TDIU claim, review of the record at this time indicates the need to obtain a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability.  

Lastly, the file should be updated to include VA treatment records compiled since July 2011.  
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2011.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  Any medical records obtained should be associated with the claims file.

2.  Advise the Veteran that he may submit lay statements including from others who have first-hand knowledge, or were contemporaneously informed, of his sleep apnea problems and any associated chronicity or continuity of symptoms since service; and of the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Return the file to the physician who conducted the respiratory disease examination of the Veteran in July 2011, or if that person is unavailable to another qualified individual, to review the record, including the examination report and offer an opinion as to whether it is at least as likely as not that any diagnosed sleep apnea found to be present either: 
      (a) had its onset in or is related to service; or
(b) was either (i) caused by or (ii) aggravated by a service-connected disability (including any medications used to treat service connected disability). 

In offering the opinion, the examiner should acknowledge and discuss the reports of record by the Veteran and others that sleep apnea symptoms were first manifested during his period service.  

A complete rationale for the opinions offered should be provided, and if it is not possible to provide the requested opinion without resorting to speculation, that should be stated, and the reasons that is so explained.  

4.  After the above actions, schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests and studies should be conducted.  The claims file should be made available and reviewed by the examiner.  

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) dysthymic disorder; (b) tension headache with migraine features; (c) lumbar strain myositis; (d) status post cervical fusion with residual strain and myositis; (e) right shoulder impingement syndrome; (f) left patellofemoral dysfunction; (g) right patellofemoral dysfunction; (h) internal hemorrhoids; (i) gastroesophageal reflux disease; and (j) erectile dysfunction, and may potentially include sleep apnea.  

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided.

5.  After the requested development has been completed, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






Based on the foregoing, the Board finds that the July 2011 examination report did not contain an opinion as requested in the March 2011 Board remand instructions, because that report did not include an opinion answering the question of whether the Veteran's sleep apnea is etiologically related to service.  Therefore, the July 2011 VA examination report did not adequately comply with the March 2011 remand instructions; and is otherwise not adequate for rating purposes to decide the claim on appeal.  

Therefore, the Board is without discretion and must remand the claim to ensure compliance with the remand instructions and obtain the needed opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  The claim should be remanded to request an addendum to the July 2011 VA examination report for compliance as indicated below.

Service treatment records show treatment for a number of conditions, however, none of these included any findings or diagnosis attributing any symptoms specifically to sleep apnea.  

However, in the Veteran's October 2008 notice of disagreement to the May 2008 rating decision that denied service connection for sleep apnea, the Veteran reported that he had had sleep apnea symptoms for many years since during service, including having restless sleep and loud, heavy snoring often interrupted by silence and then gasps.  He cited information from studies he found pertinent to his claim including reports of associated symptoms he had in service.  In this regard, he also asserted that sleep apnea is often undiagnosed.  He reported that though he had had symptoms associated with sleep apnea for many years while in service, this was misdiagnosed, and he did not seek treatment to take care of his health as he should have in service because this would have been detrimental to his military career goals.  

He also cited various studies indicating that sleep apnea can be caused by prescribed pain medications taken for control of chronic pain conditions.  Notably, the Veteran has a number of service-connected disabilities including orthopedic disabilities of the cervical and lumbar spine, right shoulder, and knees, which were associated with significant pain symptoms in service requiring medications including for pain.  

The claims file contains three statements from a family member and two former service members who attested to witnessing the Veteran's sleep habits including snoring manifesting sleep apnea symptoms while the Veteran was in service.

In sum, there is competent and credible lay evidence of symptoms during service that may be associated with sleep apnea, including the Veteran's assertions as part of his claim made in February 2008, within three years of retirement from a long career in service.  Given that, and the recent diagnosis of a sleep apnea disorder in July 2011, an examination is necessary to obtain an opinion as to whether there is an etiological relationship between the diagnosed sleep apnea and service.

On appeal also is the claim of entitlement to TDIU.  That claim is inextricably intertwined with the development ordered here as to the claim for service connection for sleep apnea, which may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the claim for service connection for sleep apnea.  

Moreover, the Board is of the opinion that in order to decide the TDIU claim, an examination is necessary as directed below to obtain an opinion as to the effect of the Veteran's service-connected disabilities on his employability.

As the claims files are being returned, the RO should update these files to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, if the examiner who conducted the July 2011 VA respiratory diseases examination regarding the Veteran's claimed sleep apnea is available, then refer the claims file to him and request that he provide an addendum to the July 2011 VA examination report.  In the addendum, based on current review of the claims file and his findings from the July 2011 VA examination, the examiner must offer an opinion as requested below.  

If the examiner from the July 2011 VA respiratory diseases examination is not available, then arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any sleep apnea disability.  The claims file and copy of the Board's Remand should be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests should be performed, and all findings should be reported in detail.  Then the examiner must offer an opinion as requested below.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed sleep apnea found to be present either: 
(a) had its onset in or is related to service; or
(b) was either (i) caused by or (ii) aggravated by a service-connected disability. 

In the examination report the examiner should describe all findings in detail and provide a complete rationale and basis for any opinions offered.  The examiner must specifically acknowledge and discuss any reports of record by the Veteran and others that his sleep apnea was first manifested during his period service.  

